NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ANTOINE L. HENDERSON,                             No. 11-17567

               Plaintiff - Appellant,             D.C. No. 2:09-cv-02779-LKK-
                                                  DAD
  v.

K. PURCELL; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner Antoine L. Henderson appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Henderson

failed to raise a genuine dispute of material fact as to whether defendants failed to

diagnose and respond adequately to his back and groin pain. See id. at 1058

(prison officials act with deliberate indifference only if they know of and disregard

an excessive risk to inmate health); Jackson v. McIntosh, 90 F.3d 330, 332 (9th

Cir. 1996) (to establish that a difference of opinion amounted to deliberate

indifference, a prisoner must show that the defendants’ chosen course of treatment

was medically unacceptable and in conscious disregard of an excessive risk to the

prisoner’s health); Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir. 1986) (a

prisoner has no constitutional right to outside medical care to supplement the

medical care provided by the prison).

      AFFIRMED.




                                           2                                     11-17567